
	
		II
		110th CONGRESS
		2d Session
		S. 13
		IN THE SENATE OF THE UNITED STATES
		
			November 20, 2008
			Mr. Martinez introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To temporarily extend increases in certain home loan
		  limits.
	
	
		1.Temporary extension of loan
			 limit increase
			(a)Fannie Mae and
			 Freddie MacSection 201(a) of the Economic Stimulus Act of 2008
			 (Public Law 110–185, 122 Stat. 619) is amended by striking December 31,
			 2008 and inserting December 31, 2009.
			(b)FHA
			 LoansSection 202(a) of the Economic Stimulus Act of 2008 (Public
			 Law 110–185, 122 Stat. 620) is amended by striking December 31,
			 2008 and inserting December 31, 2009.
			
